Title: To George Washington from Benjamin Lincoln, 21 January 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office January 21st 1782.
                  
                  A Detachment of the Jersey Line are at Wyoming, they have been there some considerable time and wish to be relieved.  If necessary to relieve them, or the Officer commanding them, as their complaints seem high against him.  I am of opinion that they should be relieved and the post kept by the Recruits of and now in this State, unless the old quarrel should be an objection.  I suppose it would not now be.
                  By the enclosed resolve your Excellency will observe, that the number of Drums and Fifes are to be determined by you.  Before this resolve passed Congress, Clothing for the Music was stayed.  I wish Sir, you would issue your orders to have them clothed, the number for each Regiment you will determine.  I have the Honor to be with real esteem Your Excellency’s Most Obed. Hble Servant
                  
                     B. Lincoln
                  
               